DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and remarks, filed on 5/13/2021, has been entered.  The applicant’s arguments are found persuasive.  The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments.
The amendments and remarks, filed on 5/13/2021, has been entered.  The claim amendments overcome the previous 112(b) rejection of claims 2, 4, and 5. 

Claim Status
Claims 1-12 are pending and being examined.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites in the preamble “an ammonia detection material”, it is unclear what applicant intends.  Specifically, there is no structure, such as a sensor or detector, capable of performing the function of detection that is positively recited in the claim body.  Thus, it is unclear what applicant intends to define by the term “detection material”.  Therefore, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships is: a detector or sensor.  Claims 2-12 are rejected through virtue of their dependency on claim 1. 
Claim 1 recites “An ammonia detection material, which is a metal complex represented by general formula (1)” in line 1.  How is the formula detecting ammonia?  Is there a specific structure required?  Is the metal structure responsible for the ammonia detection?  Does the formula react/change color in the presence of ammonia?  It is unclear as to what general formula may do, thus the limitation is unclear.  Claims 2-12 are rejected through virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 20170279168 A1; hereinafter “Kato”) in view of Takahashi et al (US 20170096348 A1; hereinafter “Takahashi”; previously presented). 
Regarding claim 1, Takahashi teaches an ammonia detection material (Kato; Abstract; gas detector wherein a porous coordination polymer), which is a metal complex (Kato; para [9]; A self-assembled regular complex with a high molecular weight from metal ions and organic ligands) represented by general formula (1), 
Fex(Pyrazine)s[Ni1-tM2t(CN)4] · zH20 
x(Pyrazine)s[Ni1-tM2t(CN)4] wherein 0.95≤ x ≤1.05; s=1; [Ni1-tM2t(CN)4] wherein M2=Pd, Pt; 0≤ t ≤0.15, and the zH20 wherein z=0 thus no hydrate is present.  
Kato does not teach the general formula (1) comprising M1xFey; 0 ≤ s ; z ≤ 6 . 
However, Takahashi teaches an ammonia detection material (Takashi; Abstract; para [18]; absorbent changes optical response upon absorption of ammonia), which is represented by general formula (1), M1xFey(Pyrazine)s[Ni1-tM2t(CN)4] · zH20 wherein M1=Co, Cu; 0.6≤ x ≤1.05; 0≤ y ≤0.4; 0≤ s ≤1; M2=Pd, Pt; 0≤ t ≤0.15; 0≤ z ≤6 (Takahashi; para [21, 34]).  Examiner indicates that Takahashi teaches the formula AxM[M’(CN)6]y · zH2O wherein M corresponds M1xFey and M’ corresponds to M2t; and zH2O corresponds zH2O.  Takahashi teaches M stands for one or two or more metal atoms selected from the group consisting…cobalt, copper, and iron; M' stands for one or two or more metal atoms selected from the group consisting…cobalt, nickel, platinum, and copper; y stands for a numerical value from 0.1 to 1.5, and z stands for a numerical value from 0 to 6.  Examiner notes that Fey range is 0≤ y ≤0.4 and Takahashi teaches Fe0, because one or two metal atoms may be selected (Takahashi; para [21, 34]).  It would have been obvious to one of ordinary skill in the art to have modified formula, Fex(Pyrazine)s[Ni1-tM2t(CN)4], of Kato to comprise M1= Co, Cu, Fey wherein y=0, 0 ≤ s, and z ≤ 6  as taught by Takahashi, because Takahashi teaches that the metal cyanocomplex formula absorbs ammonium ion or ammonia molecules (Takahashi; para [21]). 
Regarding claim 2, modified Kato teaches the ammonia detection material according to claim 1 (the metal complex represented by general formula (1) of Kato is modified to comprise M1xFey, 0 ≤ s, z ≤6 as taught by Takashi discussed above in claim 1), wherein the metal complex represent by general formula (1) is a metal complex represented by general formula (2), 
Cox[Ni1-tM2t(CN)4] · zH20 
1-tM2t(CN)4] wherein M2=Pd, Pt and 0≤ t ≤0.15.  Takahashi teaches the formula AxM[M’(CN)6]y · zH2O wherein M corresponds M1xFey; M’ corresponds to M2t; zH2O corresponds zH2O.  Takahashi teaches M stands for one or two or more metal atoms selected from the group consisting…cobalt, copper, and iron; M' stands for one or two or more metal atoms selected from the group consisting…cobalt, nickel, platinum, and copper; and z stands for a numerical value from 0 to 6 (Takahashi; para [21]). 
Regarding claim 4, modified Kato teaches a detector comprising the ammonia detection material according to claim 1,
wherein the detector is an optical sensor, a resonant sensor, an electric resistance sensor, or a magnetic sensor (Kato; para [31]; the gas can be detected with excellent visibility and sensitivity by using the spin crossover phenomenon caused by the adsorption of the molecule to the porous coordination polymer), 
the optical sensor detects color change before and after an adsorption of an ammonia gas by visual observation or by a CCD camera (Kato; para [30]; the porous coordination polymer in the high-spin state is orange and it will turn to reddish purple of the low-spin state; examiner notes that the polymer changes spin state when the gas is absorbed).  Examiner notes that the detector is an optical sensor, thus the other sensor limitations are not required. 
Regarding claim 5, modified Kato teaches an ammonia detection method (Kato; para [31, 57]; ammonia was used, the change of the color tone of the gas detector was confirmed in the same way, and the result was that the color changed to be orange), comprising disposing an ammonia detection sheet near a surface of a detection target (Kato; para [59]; Two lithium ion secondary batteries were prepared with a gas detector attached on the surface of the case of the lithium ion secondary batteries); and detecting ammonia gas generated by the detection target (Kato; para [59]; color tone change of the gas sensor of the lithium ion secondary battery formed with pinhole was evaluated and it was confirmed 
Regarding claim 6, modified Kato teaches the ammonia detection material according to claim 1 (the metal complex represented by general formula (1) of Kato is modified to comprise M1xFey, 0 ≤ s, z ≤6 as taught by Takashi discussed above in claim 1), wherein 0.9≤ x + y ≤1.05 (Takahashi; para [21, 34]).  Takahashi teaches general formula AxM[M’(CN)6]y · zH2O.  Examiner indicates that the metal atom M used herein is preferably one or two or more metal atoms, thus x can be 1 if only one metal atom is present.  Examiner notes M1x corresponds to MFey and when only one cobalt metal atom is present, then Fey is not present thus y=0.  Takashi teaches that x=1 and y=0, thus the limitation is met. 
Regarding claim 7, modified Kato teaches the ammonia detection material according to claim 1 (the metal complex represented by general formula (1) of Kato is modified to comprise M1xFey, 0 ≤ s, z ≤6 as taught by Takashi discussed above in claim 1), wherein M1=Co; s=0; t=0; and z=3.2.  Kato teaches the chemical formula with [Ni1-tM2t(CN)4] wherein M2=Pd, Pt and 0≤ t ≤0.15.  Takahashi teaches the formula AxM[M’(CN)6]y · zH2O wherein M corresponds M1xFey; M’ corresponds to M2t; zH2O corresponds zH2O.  Takahashi teaches M stands for one or two or more metal atoms selected from the group consisting…cobalt, copper, and iron; s=0 because no hydrate is present; and z stands for a numerical value from 0 to 6 (Takahashi; para [21]).  Specifically, Takahashi teaches zH2O wherein z is 0≤ z ≤6, thus z=3.2 falls within the range.  
Modified Kato does not teach x=0.9 and y=0.1.  
However, Takahashi teaches an ammonia detection material (Takashi; Abstract; para [18]; absorbent changes optical response upon absorption of ammonia), which is represented by general formula (1), M1xFey(Pyrazine)s[Ni1-tM2t(CN)4] · zH20 wherein M1=Co, Cu; 0.6≤ x ≤1.05; 0≤ y ≤0.4; 0≤ s ≤1; xM[M’(CN)6]y · zH2O wherein M corresponds M1xFey.  Examiner indicates that the metal atom M used herein is preferably one or two or more metal atoms comprising cobalt, copper, or iron, thus 1 atom of cobalt and iron may be present.  In re Boesch (205 USPQ 215) teaches the optimization of a result effective variable is ordinarily within the skill of the art.  A result effective variable is one that has well known and predictable results.  The choice of a x=0.9 and y=0.1 is a result effective variable that gives the well known and expected results of adsorption of ammonia and/or ammonium ions (Takahashi; para [22]).   In the absence of a showing of unexpected results, the Office maintains the x=0.9 and x=0.1 would have been within the skill of the art as optimization of a results effective variable.
Regarding claim 8, modified Kato teaches the ammonia detection material according to claim 1 (the metal complex represented by general formula (1) of Kato is modified to comprise M1xFey, 0 ≤ s, z ≤6 as taught by Takashi discussed above in claim 1), wherein M1=Co; s=0; t=0; and z=3.2.  Kato teaches the chemical formula with [Ni1-tM2t(CN)4] wherein M2=Pd, Pt and 0≤ t ≤0.15.  Takahashi teaches the formula AxM[M’(CN)6]y · zH2O wherein M corresponds M1xFey; M’ corresponds to M2t; zH2O corresponds zH2O.  Takahashi teaches M stands for one or two or more metal atoms selected from the group consisting…cobalt, copper, and iron; s=0 because no hydrate is present; and z stands for a numerical value from 0 to 6 (Takahashi; para [21]).  Specifically, Takahashi teaches zH2O wherein z is 0≤ z ≤6, thus z=3.2 falls within the range.  
Modified Kato does not teach x=0.8 and y=0.2.  
However, Takahashi teaches an ammonia detection material (Takashi; Abstract; para [18]; absorbent changes optical response upon absorption of ammonia), which is represented by general formula (1), M1xFey(Pyrazine)s[Ni1-tM2t(CN)4] · zH20 wherein M1=Co, Cu; 0.6≤ x ≤1.05; 0≤ y ≤0.4; 0≤ s ≤1; M2=Pd, Pt; 0≤ t ≤0.15; 0≤ z ≤6 (Takahashi; para [21, 34]).  Examiner indicates that Takahashi teaches the formula AxM[M’(CN)6]y · zH2O wherein M corresponds M1xFey.  Examiner indicates that the metal atom 
Regarding claim 9, modified Kato teaches the ammonia detection material according to claim 2 (the metal complex represented by general formula (1) of Kato is modified to comprise M1xFey, 0 ≤ s, z ≤6 as taught by Takashi discussed above in claim 1), wherein x=1, t=0 and z=2.7.  Kato teaches a chemical formula with [Ni1-tM2t(CN)4] wherein 0≤ t ≤0.15.  Takahashi teaches general formula AxM[M’(CN)6]y · zH2O.  Examiner notes Takahashi teaches M1x which corresponds to M the metal atom herein is preferably one or two or more metal atoms, thus x can be 1.  Further, Takahashi teaches zH2O wherein z is 0≤ z ≤6, thus z=2.7 falls within the range.  
Regarding claim 10, modified Kato teaches the ammonia detection material according to claim 1 (the metal complex represented by general formula (1) of Kato is modified to comprise M1xFey, 0 ≤ s, z ≤6 as taught by Takashi discussed above in claim 1), wherein the metal complex represented by general formula (1) is a metal complex represented by general formula (3), 
Cox(Pyrazine)s[Ni1-tM2t(CN)4] 
wherein 0.9≤ x ≤1.0; 0≤ s ≤1; M2=Pd, Pt; 0≤ t ≤0.15.  Kato teaches the chemical formula with (Pyrazine)s[Ni1-tM2t(CN)4] wherein (Pyrazine)s wherein s=1; M2=Pd, Pt; 0≤ t ≤0.15 (Kato; para [15, 16]).  Takahashi teaches the formula AxM[M’(CN)6]y · zH2O wherein M corresponds M1xFey and M’ corresponds to M2t; and zH2O corresponds zH2O.  Takahashi teaches M stands for one or two or more metal atoms selected from the group consisting…cobalt, copper, and iron; M' stands for one or two or more metal 
Regarding claim 11, modified Kato teaches the ammonia detection material according to claim 10 (the metal complex represented by general formula (1) of Kato is modified to comprise M1xFey, 0 ≤ s, z ≤6 as taught by Takashi discussed above in claim 1), wherein x=1; s=1; and t=0.  Kato teaches (Pyrazine)s wherein s=1 and [Ni1-tM2t(CN)4] wherein 0≤ t ≤0.15 (Kato; para [15, 16]).  Takahashi teaches the formula AxM[M’(CN)6]y · zH2O wherein M corresponds M1xFey.  Takahashi teaches M stands for one or two or more metal atoms selected from the group consisting…cobalt, copper, and iron.
Regarding claim 12, modified Kato teaches the ammonia detection material according to claim 1 (the metal complex represented by general formula (1) of Kato is modified to comprise M1xFey, 0 ≤ s, z ≤6 as taught by Takashi discussed above in claim 1), wherein M1=Co; y=0; s=0; t=0; and 0.5≤ z ≤6.  Kato teaches a chemical formula with (Pyrazine)s wherein s=1, [Ni1-tM2t(CN)4] wherein 0≤ t ≤0.15 (Kato; para [15, 16]).  Takahashi teaches the formula AxM[M’(CN)6]y · zH2O wherein M corresponds M1xFey and M’ corresponds to M2t; and zH2O corresponds zH2O.  Takahashi teaches M stands for one or two or more metal atoms selected from the group consisting…cobalt, copper, iron; M' stands for one or two or more metal atoms selected from the group consisting…platinum and palladium; and z stands for a numerical value from 0 to 6 (Takahashi; para [21]).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Takahashi in view of Horai et al (US 20170025713 A1; hereinafter “Horai”; previously presented).
Regarding claim 3, 
Modified Kato does not teach that the polygonal plate-shaped metal complex particle having a side length of 0.5 µm or more and a thickness of 0.2 µm or more.
However, Horai teaches a gas detection material (Horai; Abstract) for detecting ammonia (Horai; para [57]) comprising a polygonal plate-shaped metal complex particle (Horai; Fig. 1) having a side length of 0.5 µm or more (Horai; para [32]; size in the long axis direction of the pillared crystal shape is preferred to be about 3 µm to 15 µm) and a thickness of 0.2 µm or more (Horai; Fig. 2a, 2b; Examiner indicates that Fig. 2a, 2b are electron microscope images of the crystal shape wherein the thickness is greater than 0.2 µm using the scale at the bottom middle).  It would have been obvious to one of ordinary skill in the art to have modified the polygonal plate-shaped metal complex particle of Modified Kato to have a side length of 0.5 µm or more as taught by Horai, because Horai teaches that size and structure makes the change in the color when the gas is adsorbed will be obvious and the adsorbed gas is hard to be desorbed after the color changed (Horai; para [32]).

Response to Arguments
	Applicants, in their remarks filed on 5/13/21 do not present arguments towards the 112b rejections, and therefore the rejections remain as previously applied with modifications to address claim amendments.
Applicant’s arguments, see page 6, with respect to the rejection of independent claim 1 and dependent claims 2-5 under 35 U.S.C. 102(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798